--------------------------------------------------------------------------------

Exhibit 10.13(d)
 
FIFTH AMENDMENT TO THE


MINERALS TECHNOLOGIES INC. RETIREMENT PLAN


WHEREAS, Minerals Technologies Inc. (the "Employer") heretofore adopted the
Minerals Technologies Inc. Retirement Plan (the "Plan"); and


WHEREAS, the Employer reserved the right to amend the Plan; and


WHEREAS, the Retirement Committee desires to amend the Plan in accordance with
the final regulations and IRS guidance on bifurcated benefit distributions;


NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2017, as
follows:



1.
Section 5.3 of the Plan is hereby amended by adding to it the following
paragraph, immediately following subsection (d) thereof:



“Separately with respect to the portion of a Participant’s Accrued Benefit
determined under Section 4.1(a) (the “Career Earnings Benefit”) and the portion
of a Participant’s Accrued Benefit determined under Section 4.1(b) (the ‘Cash
Balance Benefit”), for purposes of this paragraph each separately an “Accrued
Benefit”, the Participant or Beneficiary may elect to divide the Participant’s
Accrued Benefit into Career Earnings Benefit and Cash Balance Benefit portions
as described in this section.  A Participant or Beneficiary may elect a
combination of distribution options for the divided portions of the
Participant’s Accrued Benefit to the following extent: A Participant or
Beneficiary who elects to bifurcate the Participant’s Accrued Benefit may divide
the benefit between no more than two distribution forms, with either the Cash
Balance Benefit or the Career Earnings Benefit portion payable in a lump sum (A)
to the Participant, as described in Section 5.3(d), and, the Career Earnings
Benefit or the Cash Balance Benefit portion payable, as applicable, in one of
the other optional forms available as described in this Section 5.3 (subject to
the requirements of Sections 5.1 and 5.2), or (B) to the Beneficiary, as
described in Section 6.1 or 6.2, as applicable, and the Career Earnings Benefit
portion or the Cash Balance Benefit portion, as applicable, payable as provided
under Section 6.1 or 6.2, as applicable.  If a Participant or Beneficiary elects
to divide the Participant’s Accrued Benefit, the amount of the distribution
payable with respect to the Accrued Benefit shall be determined in accordance
with the method for calculating the amount of a distribution payable in the
optional form elected for that portion as if that portion were the Participant’s
entire Accrued Benefit.”



2.
Section 6.2(b) of the Plan is hereby amended by adding the following paragraph
to the end thereof:

 

--------------------------------------------------------------------------------

“With respect to a surviving spouse who elects to receive a single sum payment
of the present value of the qualified preretirement survivor annuity with
respect to the Participant's Cash Balance Benefit, the amount of the
distribution payable with respect to that portion of the benefit shall be
determined in accordance with the method for calculating the amount of a
distribution payable in the optional form elected for that portion as if that
portion were the Participant’s entire Accrued Benefit.”



3.
Section 9.3 (1)(a) is hereby amended by deleting it in its entirety and by
substituting the following therefor:




“(a)
A Participant or Beneficiary may elect to divide the benefit into restricted and
unrestricted portions as described in this section.  A Participant or
Beneficiary may elect a combination of distribution options for the divided
portion of the benefit to the following extent: A Participant or Beneficiary who
elects to bifurcate the benefit may divide the benefit between no more than two
distribution forms, with the unrestricted portion payable in a single sum
payment or other optional form of benefit that is a prohibited payment (A) to
the Participant, as described in Section 5.3(d), and the restricted portion
payable in one of the other optional forms described in Section 5.3 (subject to
the requirements of Sections 5.1 and 5.2) or (B) to the Beneficiary, as
described in Section 6.2(c) or 6.3, as applicable, and the restricted portion
payable as provided under Section 6.2(b).  Notwithstanding the foregoing, if the
Participant or Beneficiary elects to defer receipt of the restricted portion,
the Participant or Beneficiary may subsequently elect to receive the restricted
portion in any optional form available (for a Participant, under Section 5.3
(subject to the requirements of Sections 5.1 and 5.2)); for a Beneficiary, under
Section 6.2) when the limitation described in this Section 9.3(1)(a) ceases to
apply.  If a Participant or Beneficiary elects to divide the benefit, the amount
of the distribution payable with respect to each specified portion of the
benefit shall be determined in accordance with the method for calculating the
amount of a distribution payable in the optional form elected for that portion
as if that portion were the Participant’s entire Accrued Benefit.”



Except as hereinabove amended, the provisions of the Plan shall continue in full
force and effect.
 
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed on the 6th day of December, 2017.



 
MINERALS TECHNOLOGIES INC.
     
By:
/s/ Florence Lively

 
 
3

--------------------------------------------------------------------------------